Citation Nr: 0530062	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  97-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with degenerative joint disease.

2.  Entitlement to service connection for residuals of 
contusions and strain of the left elbow.

3.  Entitlement to service connection for residuals of 
contusions of the right forearm.

4.  Entitlement to service connection for cervical sprain 
with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active honorable service from September 1957 
to September 1960. He also had a period of unrecognized 
service from October 1960 to November 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

In July 2003, the Board remanded the matters on appeal to the 
RO for further action.  After accomplishing further action, 
the RO continued the denial of each claim, and returned the 
matters to the Board for further appellate consideration.  

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

In February 2003, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) who has recently retired 
from the Board.  That VLJ remanded the matters on appeal to 
the RO in July 2003.

Upon the completion of the RO's actions, the Board notified 
the veteran of the VLJ's retirement and informed him that he 
was entitled to a hearing before another VLJ.  In September 
2005, the Board received the veteran's response, in which he 
requested another hearing before a VLJ at the RO (travel 
board hearing).  He specifically requested that the hearing 
be held at the Philadelphia RO, if possible.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO in Newark should temporarily 
transfer the claims file to the RO in 
Philadelphia.

2.  The Philadelphia RO should take 
appropriate action to schedule the 
veteran for a travel board hearing at the 
earliest available opportunity.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).   After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).
 
 
 
 


